Citation Nr: 0017932	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an original compensable evaluation for a 
right inguinal hernia repair.  

2.  Entitlement to an original compensable evaluation for a 
left inguinal hernia repair for the period prior to September 
4, 1996.  

3.  Entitlement to an increased rating for a left inguinal 
hernia repair, currently assigned a 10 percent evaluation, 
including the issue of assignment of an effective date 
earlier than September 4, 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1974 to June 1994.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the New 
Orleans, Louisiana, Regional Office (RO), which, in part, 
granted service connection and assigned a noncompensable 
evaluation for bilateral inguinal hernia repair.  In March 
1997, the Board remanded the case to the RO for additional 
evidentiary development.  

Appellant subsequently appealed an April 1998 rating decision 
which confirmed a noncompensable evaluation for a right 
inguinal hernia repair; increased an evaluation for a left 
inguinal hernia repair from noncompensable to 10 percent and 
assigned September 4, 1996 as the effective date of that 10 
percent increase; and denied reopening of a claim for service 
connection for hypertension.  Parenthetically, that April 
1998 rating decision additionally assigned a temporary total 
convalescent rating for the left inguinal hernia repair 
disability, effective from November 25th through December 
31st, 1996.  By an April 1999 rating decision, service 
connection for hypertension was granted, thereby rendering 
that service connection issue moot.  A June 1999 RO hearing 
was held.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the right and left inguinal 
hernia repair "increased rating" appellate issues as 
delineated on the title page of this decision.  

Accordingly, the Board construes the issues on appeal as 
those listed on the title page of this decision, and will 
proceed accordingly.


REMAND

In an October 1996 written statement (on VA Form 9), 
appellant checked off a box indicating that he wanted a 
hearing at the "local VA office before the BVA" (i.e., a 
"Travel Board" hearing).  In an October 1998 VA Form 9, he 
also checked off a box indicating that he wanted a "Travel 
Board" hearing.  Although in an April 1999 written 
statement, he requested a "personal hearing" at the RO and 
a hearing before a hearing officer at the RO was held in June 
1999, it does not appear from the record that a "Travel 
Board" hearing was in fact scheduled.  Additionally, in a 
June 2000 informal hearing presentation, appellant's 
representative pointed out that since the claims folder did 
not indicate that appellant had withdrawn said "Travel 
Board" hearing request, the case should therefore be 
remanded.  The Board concurs.  Since "Travel Board 
hearings" are scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(1999)), the Board is herein remanding the case for that 
purpose, in order to satisfy procedural due process concerns.  

With regards to another procedural due process defect, in 
that June 2000 informal hearing presentation, appellant's 
representative correctly pointed out that the RO had 
associated with the appellant's claims folder a packet of 
medical records pertaining to another veteran.  It is unclear 
whether the RO may have relied upon any records of the other 
veteran in adjudicating appellant's case.  

As this is a procedural due process remand on said appellate 
claims, a well-groundedness determination is not required at 
this time.  

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule a "Travel 
Board" hearing, and provide appellant 
and his representative proper notice 
thereof.  

2.  The RO should forward the misfiled 
packet of medical records pertaining to 
another veteran to the appropriate 
regional office.  In the event the RO 
determines that such records were relied 
upon in deciding the appellant's case, 
any appropriate corrective actions deemed 
necessary should be undertaken.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



